
	
		I
		112th CONGRESS
		2d Session
		H. R. 5994
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide a demonstration project under which Medicare
		  and Medicaid beneficiaries are provided the choice of health benefits coverage
		  and access to a debit style card for the purpose of purchasing qualified health
		  benefits coverage and paying for other health care expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Choice in Healthcare
			 Act.
		2.Medicare and
			 Medicaid Choice
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Health and Human Services (referred to in this Act as the
			 Secretary) shall establish a demonstration program (referred to in
			 this Act as the demonstration program) under which Medicare and
			 Medicaid eligible beneficiaries (as defined in section 4) are provided—
				(1)the option of
			 purchasing qualifying health benefits coverage; and
				(2)access to a debit
			 style card (referred to in this Act as a Medi-Choice card) for the
			 purpose of purchasing health benefits coverage in accordance with the
			 demonstration program and for paying certain other out-of-pocket health care
			 expenditures.
				(b)Qualifying
			 health benefits coverageIn this Act, the term qualifying
			 health benefits coverage means health benefits coverage that meets the
			 following requirements:
				(1)Benefits
			 coverageIn the case
			 of—
					(A)a dual eligible
			 beneficiary, the coverage provides benefits that are at least as comprehensive
			 as the benefits provided, as of the date of the enactment of this Act, under
			 parts A, B, and D of title XVIII of the Social Security Act and under the State
			 Medicaid plan under title XIX of such Act in California;
					(B)a Medicare eligible beneficiary who is not
			 a dual eligible beneficiary, the coverage provides benefits that are at least
			 as comprehensive as the benefits provided, as of the date of the enactment of
			 this Act, under parts A, B, and D of title XVIII of the Social Security Act;
			 and
					(C)a Medicaid eligible beneficiary who is not
			 a dual eligible beneficiary, the coverage provides benefits that are at least
			 as comprehensive as the benefits provided, as of the date of the enactment of
			 this Act, under the State Medicaid plan under title XIX of the Social Security
			 Act in California.
					(2)Guarantee issue;
			 no preexisting condition exclusionsThe coverage is offered and
			 available under the demonstration program on a guaranteed issue basis without
			 regard to health status and does not apply any preexisting condition exclusion
			 (as defined in section 2701(b)(1)(A) of the Public Health Service Act).
				(3)Community
			 ratingPremiums for the coverage are uniform and do not vary by
			 age, health status, geographic area, or other characteristics of the enrolled
			 individual.
				3.Medi-Choice
			 card
			(a)ProvisionThe
			 Secretary shall enter into a contract with a major credit card provider or
			 financial institution for the purpose of issuing Medi-Choice cards under the
			 demonstration program.
			(b)Use
				(1)Toward
			 purchasing qualifying benefits coverageMedi-Choice cards shall
			 be used to purchase qualifying health benefits coverage for eligible
			 beneficiaries enrolled in the demonstration program.
				(2)Toward out of
			 pocket costsAmounts remaining on such a card after the
			 application of paragraph (1) may be used—
					(A)to pay copayments
			 or deductibles and other cost sharing on behalf of enrolled eligible
			 beneficiaries; and
					(B)for other
			 qualified medical expenses (as defined in section 223(d)(2) of the Internal
			 Revenue Code of 1986) of such beneficiaries.
					(3)Unused
			 amountAmounts on a Medi-Choice card not otherwise used under
			 this paragraph shall remain available under the card until expended by or on
			 behalf of an enrolled eligible beneficiary during the period of participation
			 in the demonstration program.
				4.Eligible
			 beneficiaries
			(a)In
			 generalIn this Act, the term eligible beneficiary
			 means an individual—
				(1)who is a legal
			 permanent resident of the United States residing within the area covered by the
			 demonstration program; and
				(2)(A)who is eligible for
			 medical assistance for full benefits under the State plan under title XIX of
			 the Social Security Act for California as of the date of the enactment of this
			 Act; or
					(B)who is entitled to benefits under part
			 A of title XVIII of the Social Security Act.
					(b)ExclusionThe
			 term eligible beneficiary does not include any individual for a
			 month if the individual, as of the first day of the month is—
				(1)enrolled by reason
			 of disability in the program under title XIX of the Social Security Act;
				(2)entitled to
			 benefits under chapter 55 of title 10, United States Code, including under the
			 TRICARE program (as defined in section 1072(7) of such title);
				(3)imprisoned under
			 Federal, State, or local authority; or
				(4)an alien who is
			 not a lawful permanent resident of the United States.
				(c)ReferencesIn
			 this Act:
				(1)Medicare
			 eligible beneficiaryThe term Medicare eligible
			 beneficiary means an eligible beneficiary described in subsection
			 (a)(2)(B).
				(2)Medicaid
			 eligible beneficiaryThe term Medicaid eligible
			 beneficiary means an eligible beneficiary described in subsection
			 (a)(2)(A).
				(3)Dual eligible
			 beneficiaryThe term dual eligible beneficiary means
			 an eligible beneficiary who is both a Medicare eligible beneficiary and a
			 Medicaid eligible beneficiary.
				5.Funding of
			 Medi-choice cards
			(a)AmountsUnder the demonstration program, subject to
			 the succeeding subsections, the Secretary shall make funds available through
			 the Medi-Choice card as follows:
				(1)Dual eligible
			 beneficiariesFor a dual eligible beneficiary the annual amount
			 of the deposit—
					(A)for 2012 is equal
			 to the sum of—
						(i)the
			 United States average nominal dollar value of medical assistance under title
			 XIX of the Social Security Act; and
						(ii)the United States average nominal dollar
			 value of the benefits under parts A, B, and D of title XVIII of such
			 Act;
						(B)for any subsequent
			 year is equal to the annual amount specified in this paragraph for the
			 preceding year increased by the annual inflation adjustment described in
			 subsection (d) for such subsequent year.
					(2)Other Medicaid
			 eligible beneficiariesFor a Medicaid eligible beneficiary who is
			 not a dual eligible beneficiary, the annual amount of the deposit—
					(A)for 2012 is equal
			 to the United States average nominal dollar value of medical assistance under
			 title XIX of the Social Security Act; and
					(B)for any subsequent
			 year is equal to the annual amount specified in this paragraph for the
			 preceding year increased by the annual inflation adjustment described in
			 subsection (d) for such subsequent year.
					(3)Other Medicare
			 eligible beneficiariesFor a
			 Medicare eligible beneficiary who is not a dual eligible beneficiary, the
			 annual amount of the deposit shall—
					(A)for 2012 be equal
			 to the United States average nominal dollar value of the benefits under parts
			 A, B, and D of title XVIII of the Social Security Act; and
					(B)for any subsequent
			 year is equal to the annual amount specified in this paragraph for the
			 preceding year increased by the annual inflation adjustment described in
			 subsection (d) for such subsequent year.
					(4)RoundingAny
			 amount computed under paragraph (1)(B), (2)(B), or (3)(B) that is not a
			 multiple of $12 shall be rounded to the nearest multiple of $12.
				(b)Risk
			 adjustmentThe payment amounts under subsection (a) for an
			 individual shall be adjusted, using a methodology specified by the Secretary,
			 in a manner that takes into account the relative risk factors (such as those
			 described in section 1853(a)(1)(C)(i) of the Social Security Act) associated
			 with such individual. Such adjustment shall be made in such a manner as not to
			 change the total amount of payments made under this section as a result of such
			 adjustment.
			(c)Medi-Choice
			 reductions for higher-Income individualsIn the case of an
			 individual whose modified adjusted gross income (as defined in paragraph (4) of
			 section 1839(i)(4) of the Social Security Act), exceeds the threshold amount
			 specified in paragraph (2) of such section, as adjusted under paragraph (5) of
			 such section, the annual amount under subsection (a)(2) shall be reduced by one
			 percent for each percent of such excess, but not to exceed a reduction of 50
			 percentage points.
			(d)Annual inflation
			 adjustmentThe annual inflation adjustment under paragraphs
			 (1)(B) and (2)(B) for a year is equal to the average of—
				(1)the annual rate of
			 increase in the consumer price index for urban consumers (all items; United
			 States city average) for the year, as projected by the Secretary in
			 consultation with the Bureau of Labor Statistics before the beginning of the
			 year; and
				(2)the annual rate of
			 increase in the medical care component of the consumer price index for all
			 urban consumers (United States city average) for the year, as projected by the
			 Secretary in consultation with the Bureau of Labor Statistics before the
			 beginning of the year.
				(e)Monthly
			 depositsDeposits of amounts to Medi-Choice cards under this
			 section shall be credited on a monthly basis and prorated for partial months of
			 program enrollment.
			6.Scope of
			 demonstration program
			(a)AreaThe
			 demonstration program shall be conducted in the counties of Kern, Tulare,
			 Kings, Fresno, Merced, Madera, Stanislaus, and San Joaquin in
			 California.
			(b)Period of
			 demonstration project
				(1)DurationThe
			 demonstration program shall be conducted for a period of 10 years.
				(2)Initial
			 enrollmentEligible beneficiaries shall be permitted to enroll in
			 the demonstration program beginning on June 1, 2013.
				(c)Numerical
			 limitationNo more than 100,000 eligible beneficiaries may be
			 enrolled in the demonstration program at any time.
			7.Payment of
			 costs
			(a)In
			 generalThe Secretary shall
			 be responsible for the cost of operating the demonstration program, including
			 all amounts deposited onto Medi-Choice cards. The cost of operation of the
			 program insofar as they are attributable (as determined by the Secretary)
			 to—
				(1)Medicare eligible
			 beneficiaries and benefits under part A, part B, or part D of title XVIII of
			 the Social Security Act shall be payable from the respective trust fund or
			 account under the respective part, and the amounts in such trust funds or
			 account shall be available to make such payments; or
				(2)Medicaid eligible
			 beneficiaries and benefits under title XIX of such Act shall be payable from
			 amounts appropriated to carry out such title and the amounts so appropriated
			 shall be available to make such payments.
				(b)No duplicate
			 paymentsExcept as provided in section 8(d)(2), no amounts shall
			 be payable under title XVIII or XIX of the Social Security Act for benefits or
			 medical assistance for an eligible beneficiary participating in the
			 demonstration program.
			8.Miscellaneous
			(a)Assistance in
			 enrollmentThe Secretary shall maintain a toll free phone number
			 to assist eligible beneficiaries with enrollment under the demonstration
			 program and shall make information available to eligible beneficiaries in the
			 demonstration area describing the options available, which shall include a
			 comparison of plan costs and benefits.
			(b)Not treated as
			 incomeAmounts paid into a Medi-Choice card shall not be treated
			 as income for purposes of the Internal Revenue Code of 1986 or for purposes of
			 determining eligibility for any Federal program.
			(c)Premium
			 obligationsAn individual participating in the
			 demonstration—
				(1)is not responsible
			 for payment of any premium otherwise applicable under part B or D of title
			 XVIII or under title XIX of the Social Security Act; but
				(2)shall use benefits
			 applied to the Medi-Choice card for the purpose of purchasing qualifying health
			 benefits coverage.
				(d)Relation to
			 Medicaid benefits
				(1)In
			 generalIn the case of an individual who participates in the
			 demonstration program, the individual is not entitled to any payment under a
			 State plan under title XIX of the Social Security Act with respect to any
			 benefits relating to items and services for which coverage is provided under
			 this title.
				(2)Continuation of
			 medical assistance for noncovered items and servicesNothing in
			 this Act shall affect the continued provision of medical assistance under title
			 XIX of such Act for items and services, such as dental, vision, or long-term
			 care facility services, for which benefits are not provided under this Act
			 regardless of medical necessity.
				
